             Case 2:20-cv-00119-GMN-EJY Document 30 Filed 06/01/20 Page 1 of 2

     1         BRADFORD R. JERBIC
               City Attorney
     2         Nevada Bar No. 1056
               By: SETH T. FLOYD
     3         Deputy City Attorney
               Nevada Bar No. 11959
     4         495 South Main Street, Sixth Floor
               Las Vegas, NV 89101
     5         (702) 229-6629
               (702) 386-1749 (fax)
     6         Email: sfloyd@lasvegasnevada.gov
               Attorneys for City Defendants
     7

     8                                       UNITED STATES DISTRICT COURT

     9                                                DISTRICT OF NEVADA

   10            ALICIA INES MOYA GARAY, JUAN
                 JAIME LOPEZ-JIMENEZ, and ARRIBA
   11            LAS VEGAS WORKER CENTER,

   12                                   Plaintiffs,
                                                                        CASE NO. 2:20-cv-0119-GMN-NJK
   13                       vs.

   14            CITY OF LAS VEGAS, a municipality;
                 MICHELE FREEMAN, in her official                    STIPULATION AND ORDER FOR
   15            capacity as City of Las Vegas Chief of              EXTENSION OF TIME
                 Department of Public Safety; BANANTO
   16            SMITH, in his official capacity as Deputy           (FIRST REQUEST)
                 Chief of Detention Services; DOES 1 through
   17            25, inclusive,

   18                                   Defendants.

   19

   20                     IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective

   21          counsel, that the time for Defendants CITY OF LAS VEGAS, MICHELE FREEMAN, and

   22          BANANTO SMITH (“City Defendants”) to respond to Plaintiffs’ Memorandum of Points and

   23          Authorities in Opposition to Defendants’ Motion to Dismiss Plaintiffs’ First Amended

   24          ....

   25          ....

   26          ....

   27          ....

   28          ....


  Las Vegas City Attorney
495 S. Main Street, 6th Floor
  Las Vegas, Nevada 89101
                                                               -1-
       702-229-6629
             Case 2:20-cv-00119-GMN-EJY Document 30 Filed 06/01/20 Page 2 of 2

     1         Complaint be extended from May 26, 2020, to June 9, 2020, to allow counsel for Defendants to

     2         prepare such response. This is the first request for an extension of time in this matter.

     3         DATED this 26th day of May, 2020.                  DATED this 26th day of May, 2020.
     4         THE COCHRAN FIRM--LAS VEGAS                        BRADFORD R. JERBIC
                                                                  City Attorney
     5

     6         By:        /s/ Ernest Herrera                      By:     /s/ Seth T. Floyd
                          F. TRAVIS BUCHANAN, ESQ.                        SETH T. FLOYD
     7                    Nevada Bar No. 9371                             Deputy City Attorney
                          701 East Bridger Avenue, #540                   Nevada Bar No. 11959
     8                    Las Vegas, NV 89101                             495 South Main Street, Sixth Floor
                                                                          Las Vegas, NV 89101
     9                    BELINDA ESCOBOSA HELZER, ESQ.                   Attorneys for City Defendants
                          ADRIAN HERNANDEZ, ESQ.
   10                     ERNEST HERRERA, ESQ.
                          MEXICAN AMERICAN LEGAL DEFENSE
   11                     AND EDUCATIONAL FUND
                          634 South Spring Street, 11th Floor
   12                     Los Angeles, CA 90014
                          Attorneys for Plaintiffs
   13

   14
                                                                  IT IS SO ORDERED.
   15

   16                                                             ______________________________________
                                                                  Gloria M. Navarro, District Judge
   17                                                             UNITED STATES DISTRICT COURT
   18                                                                        31 day of May, 2020.
                                                                  DATED this ____
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

  Las Vegas City Attorney
                                                                -2-
495 S. Main Street, 6th Floor
  Las Vegas, Nevada 89101
       702-229-6629
